Citation Nr: 1223000	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO. 07-40 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.

A review of the Virtual VA paperless claims processing system reveals relevant records of VA psychiatric treatment, dated from July 2011 to November 2011, that are not associated with the paper claims file; these records will be discussed in more detail below. 

This case was the subject of a Board remand dated in December 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

This appeal must be remanded for clarifying and corrective action from the AMC, and for a new VA examination and opinion in light of VA treatment records that show worsening symptoms of PTSD.

In April 2011 the AMC wrote to the Veteran informing him that it would be asking a VA examiner who examined the Veteran on December 26, 2010, to review the claims file and provide an addendum with any additional comments, since the claims file was not available for review at the examination. The Board's review of the record indicates that the December 26, 2010, VA examiner was provided the claims file on December 30, 2010, and did provide additional comments. Without further clarification, however, the Board cannot know whether the December 30, 2010, addendum was deemed adequate by the AMC or if for some reason further medical opinion evidence was sought and obtained from the December 26, 2010, VA examiner at some point after the April 2011 AMC letter to the Veteran. If additional opinion evidence was obtained, it must be associated with the claims file. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

VA treatment records reveal that since the time of the December 2010 VA examination, the Veteran reported in February 2011 that his mood had become more depressed, he was more bothered by intrusive thoughts and nightmares, his sleep was poor, he was waking up frequently with night swears, and he had increased irritability and intolerance. In April 2011, the Veteran discussed with his treating VA psychiatrist at least two incidents "that caused a fairly strong panic reaction."  VA treatment records in the Virtual VA claims file only (not associated with the paper claims file) reflect that in September 2011 the Veteran described nightmares that he remembered, and believed he had nightmares nearly every night but did not remember them all. The treating psychiatrist commented that this sounded likely. On mental status examination the content of the Veteran's thoughts was noted to be positive for intrusive thoughts and nightmares. A sleep medication was added to the Veteran's other two psychiatric medications. In November 2011 the Veteran described continuing intrusive thoughts and nightmares related to his PTSD. On mental status examination the Veteran was noted to have a mildly depressed mood, a constricted affect, and recurrent PTSD intrusions. In a letter dated in January 2012 the Veteran wrote that a VA doctor had told him that he should be rated as 100 percent disabled.

As the treatment records from February 2011 forward depict a worsening of the Veteran's condition as compared to what was depicted at his December 2010 VA examination, the Veteran must be afforded a new VA examination and opinion as to the nature and severity of his PTSD symptoms. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

On January 10, 2012, the AMC issued to the Veteran a supplemental statement of the case (SSOC), and asked whether it should forward his case to the Board immediately or provide him a period of 30 days to respond. On February 7, 2012, the AMC received from the Veteran's Congressman a February 1, 2012, inquiry as to the Veteran's claim, and an attached statement from the Veteran, dated January 26, 2012, to the AMC requesting an extension of time to submit new evidence because the AMC had sent the SSOC to the wrong address, so that he had received in on January 24, 2012. The Veteran provided his correct address in the statement. Nevertheless, the AMC forwarded the claims file to the Board on February 9, 2012, without affording the Veteran extra time to respond to the SSOC. The Board finds that the Veteran was not afforded proper due process insofar as he was not provided a reasonable amount of time to respond to the supplemental statement of the case. See 38 C.F.R. § 19.31; letter from Member of Congress to AMC dated February 1, 2012, with accompanying statement from Veteran dated January 26, 2012. However, RO/AMC compliance with the actions directed in this remand will be sufficient to cure the due process defects.

Additionally, the RO/AMC must seek to obtain any additional relevant records of private and VA treatment. See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all relevant records of VA and non-VA health care providers who have treated him for psychiatric disability but that may not have been previously received by the RO/AMC.
 
* After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

* The records sought must include all relevant records of VA treatment from November 2011 forward.

* The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
  
2. The RO/AMC must provide a statement of record as to whether the April 11, 2011, letter to the Veteran was sent in error. If the April 11, 2011, letter was not sent to the Veteran in error, the RO/AMC must obtain the addendum opinion that was to be sought according to the April 2011 letter, and associate it with the claims file.

3. The RO/AMC, after waiting an appropriate time period for the Veteran to respond and receiving all available relevant identified records of treatment, shall schedule the Veteran for a VA examination by a clinician with appropriate expertise. 

The purpose of the examination is to determine the current severity of the Veteran's PTSD.

The following considerations will govern the examination:

* The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

* If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

* The examiner must discuss in detail the nature and severity of the Veteran's symptoms of PTSD.

* The examiner must provide the results of mental status examination of the Veteran.

* The examiner must provide a Global Assessment of Functioning (GAF) score and a fully reasoned explanation for the score assigned.

* The examiner must provide findings as to the impact of the Veteran's PTSD on his social and occupational functioning and his ordinary activities of daily living.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

* The examiner must to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4. Readjudicate the issue on appeal. If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



